DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment filed on 6/24/2022, with priority date based on Pro 62/874190 dated 7/15/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 12 respectively claims, “deploying the plurality of non-VNET virtual machines as a plurality of pure VNET virtual machines…after migrating the plurality of non-VNET virtual machines to the VNET, wherein the plurality of pure VNET virtual machines do not maintain the physical IP address after migrating the plurality of non-VNET virtual machines to the VNET” and “”deploying the plurality of non-VNET virtual machines as a plurality of pure VNET virtual machines within the virtual network after the migration of the migrating the plurality of non_VNET virtual machines to the VNET…” (emphasis added) which are not described in the specification.
Applicant’s specification states the following:
“newly created VMs within the VNET (which maybe referred to as “pure” VNET VMs” [0052]
“A VNET VM that is assigned to the VNET 106 when the VNET VM is initially created (instead of being created outside of the VNET 106 and then migrated to the VNET 106) maybe referred to as a ‘pure’ VNET VM…” [paragraph 58]
“The method 400 also includes deploying 404 a plurality of ‘pure’ VNET VMs 116a—b…the pure VNET VMs 116a-b can be assigned to the VNET 106 when the VNET VMs 116a-b are initially created (instead of being created outside of the VNET 106 and then migrated to the VNET 106)…” [paragraph 93].
The portion of applicant’s specification describes a pure VM as explicitly distinct from any VM that was created outside of the VNET and then migrated to the VNET.  Indeed, pure VM’s distinguished characteristic is it was initially assigned to the VNET when created.  Nowhere in the Specification describes a VM that was created and not assigned to the VNET, that subsequently migrate to the VNET can become a pure VM.  Nowhere in the specification teaches how to convert/deploy a migrated VM from outside the VNE into the VNET into a pure VM.  Importantly, the stated purpose of the present application is to allow those VMs already created that are subsequently migrated to a VNET to still be able to communicate with non-VNET VMs using a different address/external address.  Applicant’s amendment would defeat the stated purpose of the application.  
Consequently, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are unclear and indefinite:
As for claim 4, it is unclear what is meant by “…deploying the plurality of non-VNET virtual machines as a plurality of pure VNET virtual machines within the VNET after migrating the plurality of non-VNET virtual machines to the VNET, wherein the plurality of pure VNET virtual machines do not maintain the physical IP address after migrating the plurality of non-VNET virtual machines to the VNET…” for the following reasons:  1. nowhere does the specification teaches deploying the plurality of non-VNET virtual machines as a plurality of pure VNET virtual machines after migrating the plurality of non-VNET virtual machines to the VNET.  Indeed, nowhere does the Specification teach what constitutes deploying these already existing, and thus deployed VMs as pure VNET VMs.  Importantly, Specification’s explicitly states pure VMs are those VMs initially assigned to VNET, and are separate and distinct from non-VNET VMs migrated to VNET.  Thus, it is not possible, in view of the Specification, to deploy non-VNET VMs as pure VNET VMs as that contradicts the Specification.  2) because it is entirely unclear, and not taught anywhere, and not known to a person of ordinary skill in the art before the effective filing date of the application any subsequent steps to Non-VNET VM migrated to the VNET that leads to the same NON-VNET VM becoming pure VMs and indeed, would directly contradict the stated purpose of the application invention.  3) the claim limitation would directly contradict the independent claim limitations stating in response to migrating the VM to the VNET, the VM is operating in a hybrid state where it has the physical IP address.  Rendering it entirely unclear how to use the physical IP address without the physical IP address.  For the purpose of examination, Examiner assume the limitation to mean the pre-amendment limitation of deploying pure VMs independent of deploying non-VNET VMs and alternatively deploying the non-VNET VM into the VNET without the impossible situation of it deployed as a pure VM that has never been a non-VNET VM.
As for claim 12, it contain the same defect as claim 4 above.  Thus, it is rejected under the same rationales.
As for claim 8, it is unclear what is meant by “…the non-VNET virtual machine which the hybrid virtual machine previously communicated with as the non-VNET virtual machine run on the first host machine” because it is not clear if “the non-VNET virtual machine is the same or different than the second recitation of “the non-VNET virtual machine”  In addition, it is entirely unclear what is running on the first host machine.  For the purpose of examination, Examiner assume the hybrid VM is running on the first host machine the plurality of non-VNET virtual machines as .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Petersen et al. (US PGPUB 20190319914).

As for claim 14, Peterson teaches a non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a network stack within a host machine to:
receive, at the network stack within the host machine and from a hybrid virtual machine within the host machine, a first data packet that comprises a first source address and a first destination address, wherein the first source address corresponds to a hybrid virtual machine that is part of a virtual network, wherein the first source address comprises a virtual network address that enables the hybrid virtual machine to communicate with other virtual machines that are part of the virtual network, and wherein the first destination address corresponds to a first destination virtual machine that belongs to the virtual network (paragraph 31  and 92 in view of paragraph 22, , “header information including source and/or destination addresses…” and “by addressing network communication to these internal addresses, the virtual computing devices …can exchange information utilizing the internal address identifier…” in view of paragraph 22 teaching the source address is encapsulated with source address for the physical device, after decapsulation can be used for communication by the destination VM on same network back to source VM.   In addition, Examiner note Fig. 1 teaches Communication manager module residing on same host as virtual machines.  wherein the nodes can implement the features described with respect to Figs 1 and 2.  Therefore, it is clear the functionality described in 31 and 22 in at least one embodiment, is implemented on the same node as the VM.);
determine, based on the first destination address, that the first destination virtual machine belongs to the virtual network (paragraph 35, Re-heading is to re-head the destination virtual network address that belongs to the same virtual network).
encapsulate the first data packet based on encapsulation rules that are specified in a first packet processing rule set (paragraphs 22 and 35, both destination and source address can be encapsulated with new address);
receive, at the network stack within the host machine and from the hybrid virtual machine within the host machine, a second data packet that comprises a second source address and a second destination address, wherein the second source address also corresponds to the hybrid virtual machine, wherein the second source address comprises a physical internet protocol (IP) address that enables the hybrid virtual machine to communicate with other virtual machines that are not part of the virtual network, and wherein the second destination address corresponds to a second destination virtual machine (paragraph 19 and 93, “…receiving communication addressed to an external network address…”);
determine, based on the second destination address, that the second destination virtual machine does not belong to the virtual network (paragraph 93); and
cause the second data packet to be transmitted to the second destination virtual machine without encapsulation based on a second packet processing rule set that is different from the first packet processing rule set (paragraph 93.  External network address based data packets are forwarded without encapsulation).

As for claim 15, Peterson teaches define a first address space for the virtual network (paragraph 92, “internal network addresses…”); and define a second address space for virtual machines outside of the virtual network, wherein the second address space is distinct from the first address space and does not overlap with the first address space (paragraph 93, “external network addresses…”  Prior art’s exemplary external address is “203.0.113.50” while internal (i.e. vNET) address is 192.168.1.0 to 24, the internal ip address uses a reserved IP address range within 192.168.x.x for private networks.  Because the within vNET address uses the reserved IP address range for private networks.  To follow the address allocation rules of TCP/IP’s IP address allocation, the external addresses would not use the reserved address range specifically reserved for private (including vNET) networks and thus not overlapping).

As for claim 16, Peterson teaches wherein determining that the first destination virtual machine belongs to the virtual network comprises determining that the first destination address is included within the first address space (paragraph 34-35 in view of paragraphs 92-93.).

As for claim 17, Peterson also teaches wherein determining that the second destination virtual machine does not belong to the virtual network comprises determining that the second destination address is not included within the first address space (paragraph 31 and 93 in view of paragraph 92.  “routing or otherwise forwarding packets…based on characteristics of such data transmissions (e.g., header information including source and/or destination address…” wherein an external network address is forwarded.  Prior art’s exemplary external address is “203.0.113.50” while internal (i.e. vNET) address is 192.168.1.0 to 24, the internal ip address uses a reserved IP address range within 192.168.x.x for private networks.  Because the within vNET address uses the reserved IP address range for private networks.  To follow the address allocation rules of TCP/IP’s IP address allocation, the external addresses would not use the reserved address range specifically reserved for private (including vNET) networks and thus not overlapping).

As for claim 18, Peterson also teaches wherein determining that the second destination virtual machine does not belong to the virtual network comprises determining that the second destination address is included within the second address space (paragraph 31 and 93 in view of paragraph 92.  “routing or otherwise forwarding packets…based on characteristics of such data transmissions (e.g., header information including source and/or destination address…” wherein an external network address is forwarded.  Examiner note as it is clearly capable of identifying an external network address as an external address.  Furthermore, Prior art’s exemplary external address is “203.0.113.50” while internal (i.e. vNET) address is 192.168.1.0 to 24, the internal ip address uses a reserved IP address range within 192.168.x.x for private networks.  Because the within vNET address uses the reserved IP address range for private networks.  To follow the address allocation rules of TCP/IP’s IP address allocation, the external addresses would not use the reserved address range specifically reserved for private (including vNET) networks and thus not overlapping.  To determine it is an external address to be forwarded necessarily has to determine it is within an external address range.).

As for claim 19, Peterson also teaches encapsulating the first data packet forms an encapsulated data packet that comprises a header and a payload (paragraph 35 and 69.  See also claim 1.  the encapsulated packet is a data packet, thus, it necessarily has a header (that is reheadered) and a payload in the form of data packet);
the header of the encapsulated data packet comprises a header source address and a header destination address (paragraph 35, “destination virtual network address” and “actual substrate network address” can read upon header destination address depending on if “header of the encapsulated data packet refers to the data packet or the encapsulation itself.  paragraph 22, “packets …contain a source address of the physical computing device…after decapsulation, the packets would contain a source address of the virtual computing device….”  Thus, the packet contain both a header source address in the sense of the device and also in the sense of the virtual computing device depending on meaning of header);
the header source address comprises a first physical IP address, the first physical IP address is associated with the first host machine comprises the hybrid virtual machine (Fig. 1 and paragraph 22, “…source address of the physical computing device…”);
the header destination address comprises a second physical IP address, the second physical IP address is associated with a second host machine that comprises the second destination virtual machine (paragraph 20, “…from device not associated with the hosted virtual machine network of a targeted virtual computing device, an external address of the target virtual computing device maybe provided…”.  Thus, when the target is not in the same network, external/physical address of the target is provided); and
the payload of the encapsulated data packet comprises the data packet (claim 1, and paragraphs 66/68, “data packet”,).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (US PGPUB 20190319914), in view of Sridharan et al. (US PGPUB 2013/0058346), in view of Klein et al. (US PGPUB 2019/0163538)

As for claim 1, Petersen teaches a method, comprising:
a virtual machine is one of a plurality of virtual machines wherein the virtual machine comprises a physical internet protocol (IP) address [external address] (paragraph 19 and paragraph 108, “one or more virtual computing devices maybe associated with …an external network address…” “allocate…an external address…”  Under the BRI - examiner understands a physical IP address as any address that can be used to communicate with those destinations outside of a VNET.);
assigning a VNET address [internal network address] to the virtual machine in additional to maintaining the physical IP address as the virtual machine (paragraph 19 and 96, “…one or more virtual computing devices maybe associated with…an internal network address…” and “…determine…network resources (e.g., available internal addresses…configured to conform to the allocated network resources…” and paragraph 19 “…one or more virtual computing devices maybe associated with … an external network address);
causing the virtual machine to operate in a hybrid state, wherein in the hybrid state the virtual machine uses the physical IP address to communicate with other non-VNET virtual machines of the plurality of non-VNET virtual machines outside of the VNET, and wherein in the hybrid state the virtual machine uses the VNET address to communicate with other VNET virtual machines (paragraph 19, “…internal network addresses maybe utilized to route communications between hosted virtual computing devices that are part of a hosted virtual machine network…External network address may enable communication between virtual computing devices of disparate hosted virtual machine networks, or between a virtual computing devices and any other device external to a specific virtual machine network…” VNET virtual machines are any virtual computing devices within a specific virtual machine network, and non-VNET is understood as virtual computing devices of “disparate hosted virtual machine networks” or “devices external to a specific virtual machine network”); and
providing a network stack on a host machine with a first packet processing rule set and a second packet processing rule set (paragraphs 125-126 in view of 99, “…determine…where the source network and the target network are the same virtual hosted machine network…may communicate with the target device via an internal network address…where the source and the target network are not the same virtual hosted machine network, external addressing must be utilized to communicate between devices…”  Current application’s Fig. 5-6 depict functionalities that can be included in the network stack, including selecting particular address based on VNET or non-VNET packet, which is similar to prior art based on if source and target network are same (i.e., VNET or non-VNET), use a different address, corresponding to functionality of network stack as understood in light of Specification.), wherein the virtual machine runs on the host machine (Fig.1), wherein the first packet processing rule set is configured to process first data packets from the virtual machine corresponding to a first address space that has been defined for the virtual network (paragraph 19 teaches utilization of internal address to perform communication.  in view of paragraph 31 teaching the communication consists of routing/forwarding data transmission packets.), and wherein the second packet processing rule set is configured to process second data packets from the virtual machine corresponding to a second address space (paragraph 19) that is distinct from the first address space and that does not overlap with the first address space (paragraph 19.  “one or more virtual computing devices may be associated with both an internal network address and an external network address…” in view of paragraph 20, “…an internal address can correspond to any range of network addresses selected for the hosted virtual network …the external address is generally addressable by other virtual components or physical computing devices via a communication network” and paragraph 116, “an internal address maybe returned….an external address maybe returned…”.  It is noted because an internal IP address and an external address for a virtual device can be returned, which allows communication on different networks, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the returned IP address, in order for it to be able to be routed differently, necessarily has to be different values because it would enable communication to different networks based on the address.), and in response to migrating the virtual machine to the VNET, causing the virtual machine to operate in a hybrid state (paragraph 31).

While it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that any instantiation of VM with a VNET where the VNET is overlayed on a network can be considered migrating a VM to a virtual network.    For the purpose of examination, Examiner note Peterson does not explicitly teach migrating a virtual machine to a virtual network (VNET), wherein the virtual machine is one of a plurality of non-VNET virtual machines that are deployed in a cloud computing system 
However, Sridharan teaches a known method of data packet routing in a hybrid network system where each VM utilizes an internal address and an external address to communicate including migrating a virtual machine to a virtual network (VNET) comprises assigning a VNET address to the virtual machine (paragraph 31, “…tenants…when moving to the cloud…giving each VM…the customer Address …relevant in the context of a given tenant’s virtual subnet 101…”), and in response to migration the virtual machine to the VNET, cause the virtual machine to operate in a hybrid state (paragraph 31, “tenants …moving to the cloud …giving…VM … two IP addresses, one IP address – the Customer Address (CA) is visible in the VM and is relevant in the context of a given tenant’s virtual subnet 101…”) in addition to maintaining the physical IP address as the virtual machine (paragraph 8, “…VMs maybe on the same …physical machine…” and Fig. 1 teaches that the VM migration can be on same machine, where migration is over a multi-subnet virtual topology.  prior art further teaches the PA is corresponding to a physical address.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application that when the same physical machine remains, the PA would remain the same because the object associated with the variable did not change). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Sridharan’s teaching of migrating a virtual machine to a VNET, wherein the virtual machine was a non-VNET machine deployed in the cloud system into Peterson’s teaching of assigning an internal network address for a virtual computing node because they are both directed to data packet communicating using an virtual network for those within the virtual network, and an external network for those destination not within the same virtual network and because doing so allows easier migration of a virtual machine to different hosts (Sridharan, paragraph 3-4).  

While Peterson teaches provided processing rules to process received data packets destined for VNET and non-VNET destinations and it appears that Sridharan teaches the network topology and processing/routing rules are correlated and updating of the topology which would obviously affect the processing/routing rules.  In the interest of compact prosecution, Peterson and Sridharan do not explicitly teach the processing rules are provided in response to migrating the virtual machine to the vnet.
However, Klein teaches a known method of virtual network management including in response to migrating the virtual machine [virtual machine] to the vnet [virtual network], providing a network stack with processing rules [configuration of route tables] (paragraph 36, “…virtual machine…can be added to…the virtual network…specify any network topology…configuration of route tables…”  Here, adding a virtual machine to a virtual network is functionally understood as migrating the VM to said virtual network.   Furthermore, specifying the network topology and routing table for the virtual network that the virtual machine is added to is a form of providing a network stack with processing rules).  This known technique is applicable to the system of Peterson and Sridharan as they both share characteristics and capabilities, namely, they are directed to virtual network overlay management for virtual machines. 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Klein would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Klein to the teachings of Peterson and Sridharan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such network management features into similar systems.  Further, applying in response to migrating the virtual machine to the VNET, providing a network stack with packet processing rule set to Peterson and Sridharan with overlaying a virtual network on VM and providing a network stack on the host machine with a first packet processing rule set and a second processing rule set accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved dynamic control of VM to be added/removed from vnet as demand changes. (Klein, paragraph 36).

As for claim 2, Sridharan also teaches wherein the virtual machine does not lose connectivity with the other non-VNET virtual machines of the plurality of non-VNET virtual machines outside of the VNET as the virtual machine is migrated to the virtual network (paragraphs 34 and 39.  Here, examiner note “does not lose connectivity” can be interpreted as able to communicate with non-VNET virtual machines, or as live migration.  Here, it is clear the packet can be sent to a destination outside of the sender’s VNET.  Thus, it does not lose connectivity (paragraph 39)).

As for claim 3, Peterson also teaches the first packet processing rule set comprises encapsulation rules that specify how encapsulation should be performed on the first data packets and the second packet processing rule set permits the second data packets to be transmitted without encapsulation (paragraph 35, “determine the actual physical network location corresponding to the destination virtual network address for the communication…re-headers…the outgoing communication so that it is directed to …using an actual substrate network address…” It would be obvious that packets directed to non-VNE VMs do not need to be encapsulated/re-headered by utilize their actual IP address to reach the non-VNET VMs as they are already using an external network address.).
In addition, Sridharan teaches the same (paragraph 39).

As for claim 4, Sridharan teaches migrating the plurality of non-VNET virtual machines to the VNET (paragraph 31, instantiating a VNET for the VMs results in both a CA and a PA; and
Peterson also teaches deploying the plurality of non-VNET virtual machines as a plurality of pure VNET virtual machines within the VNET after migrating the plurality of non-VNET virtual machines to the VNET, wherein, the plurality of pure VNET virtual machines do not maintain the physical IP address after migrating the plurality of non-VNET virtual machines to the VNET (paragraph 96, “newly instantiated virtual computing device…” As understood in light of Specification, pure VNET virtual machines are merely VMs instantiated when VNET already exists.  See, Specification paragraph 53.).

As for claim 5, it is the system claim of claim 1 above, Thus, it is rejected under the same rationales.
In addition Peterson teaches one or more processors and memory in electronic communication with the one or more processors (paragraph 130); and create a virtual network (VNET) (Fig. 8 -810 “hosted virtual machine network”.  Its existence is necessarily predicated on the virtual machine network being created.)

As for claim 6, it contain similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 7, it contains similar limitations as claim 3 above.  Thus, it is rejected under the same rationales.
In addition, Peterson also teaches the second packet processing rule set permits the second data packets to be transmitted to the other non-vnet virtual machines without encapsulation (paragraph 35).

As for claim 8, Peterson also teaches the network stack is included within a first host machine (paragraph 30, “…VM communication Manager module 109 a and virtual machines 107 on host computing system 105a, and VM communication manager module 109 d and virtual machines 107 d on host computing system 105d.  and paragraphs 125-126 in view of 99, “…determine…where the source network and the target network are the same virtual hosted machine network…may communicate with the target device via an internal network address…where the source and the target network are not the same virtual hosted machine network, external addressing must be utilized to communicate between devices…”  Current application’s Fig. 5-6 depict functionalities that can be included in the network stack, including selecting particular address based on VNET or non-VNET packet, which is similar to prior art based on if source and target network are same (i.e., VNET or non-VNET), use a different address, corresponding to functionality of network stack as understood in light of Specification); and the non-VNET virtual machine which the hybrid virtual machine previously communicated with as the non-VNET virtual machine runs on the first host machine (paragraph 30, “…virtual machines 107a on host computing system 105a, …virtual machines 107 d on host computing system 105d and it can clearly also communicate with non-VNET VMs that resides on the same host (Fig. 2 – red tenants and blue tenants)).

As for claim 9, Peterson also teaches the network stack is configured to receive a data packet that comprises a destination address (paragraph 36);
compare the destination address to at least one of the first address space and the second address space (paragraph 91-93.  processing routing internally or externally is necessarily depended on knowing if the destination address is external or internal depending on if the internal address (range of 192.168.1.0/24) or external network address (203.0.113.50/51) of destination is used.); and
select a rule set for processing the data packet based on the comparison (paragraph 91-93.  processing differ based on if the destination address is external or internal (the internal address (range of 192.168.1.0/24) or external network address (203.0.113.50/51) of destination), different routing occurs, including re-headering internal network address (paragraph 36) which is not required for external network address).

As for claim 10, Peterson also teaches the system further comprises a VNET virtual machine that runs within the VNET on a second host machine (paragraph 34-35, “virtual machine computing nodes 107 a1 on computing system 105a can be part of the same virtual local computer network as one of the virtual machine computing nodes 107d 1 on computing system 105d…”) and
the network stack is configured to encapsulate a data packet that is destined for the VNET virtual machine to form an encapsulated data packet (paragraph 35 teaches for a destination on same virtual network, determine an actual physical network location and reheaders/encapsulates the packet so that it can reach the actual substrate network address).

As for claim 11, Peterson also teaches the encapsulated data packet comprises a header and a payload (paragraph 35 and 69.  See also claim 1.  the encapsulated packet is a data packet, thus, it necessarily has a header (that is reheadered) and a payload in the form of data packet);
the header of the encapsulated data packet comprises a header source address and a header destination address (paragraph 35, “destination virtual network address” and “actual substrate network address” can read upon header destination address depending on if “header of the encapsulated data packet refers to the data packet or the encapsulation itself.  paragraph 22, “packets …contain a source address of the physical computing device…after decapsulation, the packets would contain a source address of the virtual computing device….”  Thus, the packet contain both a header source address in the sense of the device and also in the sense of the virtual computing device depending on meaning of header);
the hybrid virtual machine runs on a first host machine (Fig. 1);
the header source address comprises a first physical IP address that is associated with the first host machine (paragraph 22, “…source address of the physical computing device…”);
the header destination address comprises a second physical IP address that is associated with the second host machine (paragraph 35, “…actual substrate network address…”); and
the payload of the encapsulated data packet comprises the data packet (claim 1, and paragraphs 66/68, “data packet”,).

As for claim 12, Sridharan also teaches migrate a plurality of non-VNET virtual machines to the VNET, wherein the plurality of non-VNET virtual machines maintain connectivity with the other non-VNET virtual machines during migration to the VNET (paragraph 31.  Vnet is established as an overlay on existing network for the VMs.  As explained in claim 39, the reason for live migration and maintaining connectivity with other elements is because the IP address does not change.  Here, it is noted establishing the CA does not affect the PA address.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the virtual machine migrated to the VNET maintain connectivity with other non-vNET virtual machines during migration because the PA address did not change); and
deploy the plurality of non-VNET virtual machines as a plurality of pure VNET virtual machines within the virtual network after the migration of migrating the plurality of non-VNET virtual machines to the VNET (paragraph 31, “…tenants…when moving to the cloud…giving each VM…the customer Address …relevant in the context of a given tenant’s virtual subnet 101…”  As noted, pure VNET virtual machine is defined in the specification to mean newly created VMs, not previously created non-VNET virtual machines.  Thus this is understood as running the plurality of non-VNET vm within the virtual network.).

As for claim 13, Sridharan also teaches each non-VNET virtual machine is identified by a unique physical IP address (paragraph 31 and 39.  the physical IP address is separate and distinct from the virtual address, and each on blue and red network has unique physical IP Address); and
Peterson teaches the plurality of pure VNET virtual machines are not individually associated with physical IP addresses (paragraph 22, there can be multiple source address of the virtual computing devices corresponding to a source address of the physical computing device.).


As for claim 20, Sridharan also teaches the hybrid virtual machine was migrated to the virtual network (paragraph 31).
Klein teaches a virtual machine was migrated to the virtual network from a plurality of non-VNET virtual machines not previously included in the virtual network (paragraph 36)

Response to Arguments
Applicant's arguments filed on 6/24/2022 with respect to claims 14-19 have been fully considered but they are not persuasive. 
Applicant argues in the Remarks:
Argument I: “Petersen discloses utilizing a source-dependent address resolution component (shown in Fig. 8 as element 860) to address internal packets and utilizing a peering gateway on a physical computing device (shown as element 818) to address external packets…” (App. Arg. Pg. 11).
Argument II: “Petersen does not disclose the virtual computing device utilizing either the internal or the external as a source address depending on whether the virtual computing device is sending data to an internal destination or an external destination. (App. Arg. Pg.11)
Argument III: “”Petersen (at [0123]-[0124]…0125)-[0126]…if Petersen did use a different address at the source address of the virtual computing device, the comparison would not yield a mismatch…independent claim 14 recites utilizing the virtual network address of the hybrid virtual machine when sending packets within the VNET and utilizing the physical IP address when sending packets to other virtual machines that are not part of the VNET…” (App. Arg. Pg. 12)
Examiner respectfully disagrees for the following reasons:
As for Argument I: In addition to rejection above, Examiner additionally note applicant’s argument is directed to an alternative embodiment not relied upon by the examiner. Indeed, prior art explicitly teaches that the communication management components can be on the same device as the VM, and indeed, the components for managing the network and overlay network can be on devices on (See, e.g., Fig. 1, 3, and paragraph 48).  Therefore, applicant’s argument is not persuasive.
As for Argument II: In addition to rejection above, Examiner note applicant’s assertion is directly contradicted by the prior art explicitly teaching utilizing of the internal address for communicating with other virtual machines within the same internal network (paragraph 92).  Consequently, Applicant’s argument is not persuasive.
As for Argument III: In addition to rejection above, Examiner note applicant’s assertion is directed to a teaching not relied on by the Examiner in an alternative embodiment.  Applicant failed to address the explicitly cited to paragraphs of the prior art, at paragraph 93, which explicitly teaches “…the virtual computing devices 814 and 816 [virtual machines] may also be associated with external network addresses …respectively, each of these addresses may enable communication with computing devices external to the hosted virtual machine network 810.)  Thus, applicant’s assertion that the source address, i.e., the external network address of paragraph 93 somehow is the same as the internal address used in paragraph 92 is not persuasive and directly contradicted by the explicit teaching of the prior art.
Applicant’s arguments with respect to claim(s) 1-13, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

EXAMINER”S COMMENT
Examiner and Applicant representative discussed possible amendments to move prosecution forward, but due to time constrains no agreement was reached.  Examiner suggest applicant incorporate the following claim amendment and make all independent claims corresponding to move prosecution forward. 
1. (Currently Amended) A method, comprising: 
migrating a non-virtual network (non-VNET) virtual machine on a host machine, the non-VNET virtual machine maintains an existing physical internet protocol (IP) address, to a virtual network (VNET), wherein the VNET contains one or more pure VNET virtual machines within the VNET, wherein the one or more pure VNET virtual machines has an assigned VNET address and do not maintain a physical IP address and non-VNET virtual machine is one of a plurality of non-VNET virtual machines, the migrating non-VNET virtual machine in addition to maintaining the existing physical IP address as the virtual machine;
in response to migrating the non-VNET virtual machine to the VNET, providing a network stack on the host machine with a first packet processing rule set and a second packet processing rule set, wherein the first packet processing rule set is configured to process first data packets from the migrated non-VNET virtual machine corresponding to a first address space that has been defined for the virtual network, and wherein the second packet processing rule set is configured to process second data packets from the migrated non-VNET virtual machine corresponding to a second address space that is distinct from the first address space and that does not overlap with the first address space;
in response to migrating the non-VNET virtual machine to the VNET, causing the migrated non-VNET virtual machine to operate in a hybrid state, wherein the second data packets from imigrated non-VNET virtual machine includesmachines of the plurality of non-VNET virtual machines outside of the VNET, and wherein first data packets from migrated non-VNET virtual machine includes the assigned VNET address to communicate with other VNET virtual machines within the VNET
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199